Citation Nr: 1706578	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, anxiety and a personality disorder.

2.  Entitlement to service connection for Caisson's disease.  

3.  Entitlement to service connection for diabetes mellitus, claimed as secondary to Caisson's disease. 

4.  Entitlement to service connection for an ear disorder, to include Eustachian tube dysfunction and Meniere's disease, to include as secondary to Caisson's disease.    


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from August 1980 to April 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  

In August 2015, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is of record.

Based on the review of the evidence, the Board notes that the Veteran essentially claims that his Meniere's disease is secondary to his Caisson's disease, or decompression sickness.  Similarly, the Veteran also claims that his diabetes mellitus is secondary to his Caisson's disease.  Therefore, the Board has reclassified the issue on appeal for clarity and to better reflect the Veteran's contentions.   

The Board notes that the record contains various psychiatric diagnoses, such that the Board has expanded the Veteran's claims for depression, bipolar disorder and anxiety as a general claim for an acquired psychiatric disorder, to include depression, bipolar disorder, anxiety and a personality disorder, in order to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board remanded this appeal in December 2015, and it now returns for appellate consideration.

Furthermore, the issues of entitlement to service connection for urinary and fecal incontinence and entitlement to a total disability rating based on individual unemployability (TDIU), have been raised by the record in an October 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2012 Veteran's Statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Board notes that such issues were previously referred by the Board in December 2015; however, the AOJ has not yet taken action on the claims.


FINDINGS OF FACT

1.  The Veteran's personality disorder was not subject to superimposed pathology during service, an acquired psychiatric disorder was not incurred or aggravated in service and psychosis did not manifest within one year of service discharge.
 
2.  The most probative evidence of record demonstrates that the Veteran does not have a current diagnosis of Caisson's disease.

3.  Diabetes mellitus was not caused or aggravated by a service-connected disability, and it did not manifest within one year of service discharge.

4.  There is no clear and unmistakable evidence that the Veteran has a preexisting ear disorder.  The most probative evidence fails to link the Veteran's current ear disorder to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, anxiety and a personality disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for Caisson's disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for diabetes mellitus, as secondary to Caisson's disease, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for an ear disorder, to include Eustachian tube dysfunction and Meniere's disease, to include as secondary to Caisson's disease, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The Veteran was issued VCAA-compliant notifications prior to the initial unfavorable decisions herein on appeal.  Such letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims on a direct and secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains private and VA treatment records, along with Social Security Administration (SSA) records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA examinations and/or opinions were obtained in May 2011 and May 2013.  The opinions considered the full record, to include the Veteran's available service treatment records, lay statements, and current medical conditions.  The VA examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided opinions supported by complete rationales, relying on, and citing to, the records reviewed.  Moreover, the experts offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Pursuant to Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) a Bryant hearing deficiency is subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

Additionally, the Board finds that the AOJ substantially complied with the prior remand directives, to include obtaining SSA records and allowing for initial AOJ review and adjudication of additional treatment records and the Veteran's psychiatric claim, reopened by the Board in December 2015.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision.  
II.  Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, anxiety and a personality disorder, which he has attributed to the negative treatment received by his family due to his under honorable discharge from service.

Service treatment records document that upon service entrance examination in July 1980, the Veteran was evaluated as psychiatrically normal and he denied any mental health symptoms.  He was again evaluated as clinically normal psychiatrically in August 1980, and denied any mental health symptoms.  

In January 1981, the Veteran was treated for mild adjustment reaction, with the examiner noting the Veteran's dissatisfaction with the Navy and that the Veteran did not have a psychiatric disorder.  Later in January 1981, the Veteran sought treatment for complaints of vomiting and insomnia; however, due to the Veteran's lack of dehydration, the examining physician was skeptical of the Veteran's report.  

In February 1981, the Veteran was reported being suicidal and depressed, and was diagnosed with "immature personality and possible suicide."  He was admitted for an evaluation, and he admitted to having transient suicidal thoughts, but was not actively suicidal,  He did not have any homicidal ideation, nor was there any evidence of psychosis or disabling neurosis.  His judgment was characterized as impulsive and immature, and he was diagnosed with situational disturbance with suicidal ideation, resolved, and passive-aggressive personality traits.  The Veteran was discharged to full duty.

In March 1981, it was noted that the Veteran was suffering from stress reactions due to his poor fit with Naval life, and he was found to be bringing down the moral of his command, and a recommendation was made to remove him.

The Veteran was discharged in April 1981 due to "burden to command due to substandard performance or inability to adapt to military service."  At his service discharge examination in April 1981, he was evaluated as clinically normal neurologically and psychiatrically.

Post-service, in November 2002, the Veteran's primary care physician opined that he had somatization disorder and depression, and referred him for a mental health evaluation.  In December 2002, the Veteran told the mental health clinician that he has been depressed for 40 years, and he reported a history of an abusive childhood, to which he related his depression.  She diagnosed him with major depression, recurrent, with suicidal ideation, somatization disorder, and personality disorder NOS.  A January 2003 VA treatment note includes the physician's impression that the Veteran was suffering from severe depression and somatization disorder.  An April 2005 private treatment note lists treatment for depression.  In April 2009, a VA clinician evaluated the Veteran and diagnosed him with depression NOS, anxiety NOS, and possible somatization disorder. 

The Veteran underwent a VA psychiatric examination in May 2011.  After conducting a review of the record and examination of the Veteran, the examiner diagnosed him with somatization disorder; major depressive disorder, recurrent, severe, without psychotic features (Axis I) and personality disorder NOS, with schizoid, avoidant, depressive and dependent features (Axis II).

The examiner found that such diagnoses were unrelated to the Veteran's service.  He cited the Veteran's history of childhood abuse and neglect, along with the results of the psychological testing, mental status examination and records review, and found that his psychological and emotional problems were long-standing in nature and stem from his childhood experiences, not from the military.  He noted that the Veteran stated he had been depressed for 40 years or more.  The examiner cited the Veteran's primary problem as his severely deficient personality structure, and found that he would most likely still have the same psychological and emotional problems and difficulties, and the same psychiatric diagnoses, if he had never served in the military.

Generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

Here, the record shows no superimposed disease or injury upon his personality disorder during service which results in additional disability.  See 38 C.F.R. § 4.127.  In this regard, the VA examiner found that the Veteran's psychiatric disorders were wholly unrelated to service, and opined that the Veteran would currently have such disorders regardless of whether he had served in the military.  

Additionally, the Board notes that a psychosis was not manifested to a compensable degree within one year following discharge from service.  Accordingly, service connection on a presumptive basis is not warranted.

Furthermore, the Board finds that service connection on a direct basis for an acquired psychiatric disorder is not warranted.

In making such finding, the Board accords great probative weight to the May 2011 VA examiner's opinion.  In this regard, the May 2011 VA examiner found that the Veteran's psychiatric disorders stemmed from his childhood.  In reaching his conclusion, the May 2011 VA examiner considered the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge.  Accordingly, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence or credible lay reports to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93   (1995).

The Board has also considered the Veteran's assertions that his psychiatric disorders are related to service.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1377).  In this case, the causes of the Veteran's psychiatric disorders involves a complex medical etiological question, requiring specific, specialized, medical knowledge and training that the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).

Thus, the probative evidence does not show the Veteran's acquired psychiatric disorders to be etiologically or causally related to his military service, that additional disability was imposed upon his personality disorder in service, or that psychosis manifest to a compensable degree within one year from his service discharge. 

For the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, anxiety and a personality disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

B. Caisson's Disease

Here, the Veteran claims he has Caisson's disease, or decompression sickness, as a result of submarine training he underwent while in service.

However, as explained below, the Board finds that the Veteran does not have a current diagnosis of Caisson's disease, thereby defeating his service connection claim.

Here, the record includes a July 2012 private treatment letter stating that the Veteran has been treated for symptoms consistent with Caisson's disease and noting that he was referred to a neurological inner ear specialist.  An October 2012 private treatment letter states that the Veteran has Caisson's disease, due to his to the fact that he has illnesses which are consistent with such.  The physician further stated that, based on a review of the Veteran's service treatment records, and the fact that he did not have such symptoms until after undergoing training, that his Caisson's disease was related to service.

In May 2013, VA obtained a medical opinion, wherein the examiner concluded that the Veteran did not have Caisson's disease.  The examiner accepted the Veteran's statement that he had been placed in a decompression chamber after undergoing submarine escape training in service, but explained that:

Symptoms of decompression sickness present quickly, with 80% or more of affected people reporting symptoms within eight hours.  Symptoms of decompression sickness would have been quickly recognized by medical personnel if the patient had sought evaluation for any acute symptoms (this excludes the ear pain, which would not be considered as a decompression symptom).  Serious decompression symptoms would absolutely require medical care due to their severity.  There is no documentation that the patient reported or needed to be treated for decompression sickness either acutely or later in his time in the Navy.

Here, the Board finds the May 2013 opinion to be the most probative, as provides a more detailed rationale for the finding that the Veteran does not have Caisson's disease.  In particular, the examiner explained the nature and severity of Caisson's disease and how the Veteran's lack of treatment for such either acutely or later during his service makes it less likely than not that the Veteran has a diagnosis of such.

The probative evidence of record fails to demonstrate a current diagnosis of Caisson's disease.  While the Board has also considered the Court's holding in Romanowsky, supra, there is no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  

While the Veteran has also submitted medical articles describing the causes and symptoms of Caisson's disease, the Board finds the May 2013 VA opinion, to be more probative, as it addresses the Veteran's symptoms in light of his specific medical history.
 
The Board has also considered the Veteran's assertions regarding a possible diagnosis of Caisson's disease, but finds that he is not competent to render such a diagnosis.  As noted above, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1377).  In this case, a diagnosis of Caisson's disease involves a complex medical question, requiring specific, specialized, medical knowledge and training that the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of Caisson's disease, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

The Board has considered the applicability of the benefit of the doubt doctrine. 
The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Caisson's disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Diabetes

The Veteran claims his diabetes mellitus developed secondary to his Caisson's disease.  He has not advanced any other theory of service connection for his diabetes mellitus.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

Here, service connection for Caisson's disease has been denied herein.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for diabetes mellitus as secondary to Caisson's disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his diabetes mellitus, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for diabetes mellitus as secondary to Caisson's disease is without legal merit.  Id.   

Furthermore, the Board notes that, the first diagnosis of diabetes of record is not until October 2007.  Thus, as there is no evidence of diabetes within one year of discharge, the in-service incurrence of diabetes may not be presumed.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus as secondary to Caisson's disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

D.  Ear Disorder

The Veteran seeks service connection for an ear disorder, to include Eustachian tube dysfunction and Meniere's disease, which he claims was incurred in service subsequent to pressure testing/submarine training.

Service treatment records document that upon service entrance examination in July 1980, the Veteran reported a history of ear trouble and the examiner noted "Ears-water-feels full-hearing is" without further explanation.  His ears were evaluated as clinically normal.  On August 8, 1980, the Veteran completed a screening questionnaire for submarine/nuc/diving and checked no with respect to all questions addressing ENT complaints, and he also denied a history of ENT problems on a Report of Medical History.  An August 8, 1980, notation shows that the Veteran was found physically qualified, with no noted defects, for submarine testing, pending pressure testing.  However, an August 8, 1980, examination shows a notation of Eustachian tube dysfunction, and that such "precludes his successful completion of PSI and escape training."  A temporary waiver for PSI and escape training was recommended.

An October 14, 1980, note indicates that the Veteran was found physically qualified for submarine training, and an October 17, 1980, note shows that the Veteran underwent equalized pressure 50 PSI testing, and the following undated note indicates that the Veteran passed the 50 foot buoyant ascent, followed by an October 21, 1980, note at the escape training stating states "return for further training."

On October 28, 1980, a Valsalva was performed on the Veteran and found to be normal, and he was found physically qualified for pressure testing and submarine escape training.  However, another note completed on October 28, 1980, states that the Veteran was found to have Eustachian tube dysfunction which will prevent him from completing pressure and escape training at such time, and that it is anticipated that his condition would be present for 180 days.  Such was found to be a temporary condition.  On October 29, 1980, it was again noted that the Veteran was on a temporary waiver due to his Eustachian tube dysfunction.  At the April 1981 separation examination, the Veteran was evaluated as clinically normal in all aspects.

Post-service treatment records include an April 2012 private treatment note in which the physician, Dr. M.M.P., notes that the Veteran reported pain and dizziness, and that the Veteran has sensitive or tender TM joints, and that such was the cause of his pain.  The examiner stated that the Veteran's dizziness has been present for 31 1/2 years, and that it happened after he was undergoing barometric pressure exercises with submarines, which caused him to suddenly have ear trouble and he states he has had ear trouble ever since then.  A May 2012 private treatment note from Dr. M.M.P. states that the Veteran was experiencing dizziness and otalgia (ear pain), and that such were likely two separate issues.  He stated that the otalgia was likely either secondary to the Veteran's TMJ dysfunction or Eustachian tube dysfunction, and that the Veteran's symptoms of tinnitus, vertigo and aural fullness were consistent with Meniere's disease.  At such time, the Veteran's tympanic membranes were noted to be intact without effusion bilaterally.

A July 2012 letter from Dr. M.M.P. again reports the Veteran's complaints of dizziness and ear pain, and that the ear pain was felt to be due to TM joint syndrome.  Dr. M.M.P. then recounted the Veteran's reports of experiencing vertigo and dizziness since undergoing barometric pressure exercises with submarines in service, and stated, "From the history therefore I do believe there is a cause and effect relationship between his experiences in the Navy and his present symptoms."

In May 2013, a VA opinion was obtained.  The examiner noted the July 1980 entrance examination, along with the then-reported ear symptoms.  She found, in pertinent part, that it was at least as likely as not that the Veteran's ear pain experienced during submarine training was related to his Eustachian tube dysfunction.  However, she also stated that it is not at least as likely as not that he currently has any medical conditions related to this, indicating that, if the Veteran's had ruptured in service due to pressure inequality, the expectation was that such ruptures would heal uneventfully, and that evaluation of the Veteran's ear drums in recent years has shown them to be normal in appearance, without effusion.  

The Board notes that the May 2013 VA examiner also opined that it was not at least as likely as not that the Veteran's pre-existing Eustachian tube dysfunction was worsened beyond normal progression by events during military service, based on the examination questions posed by the AOJ.  In particular, the AOJ mistakenly cited the August 1980 examination as the Veteran's entrance examination, and found that his Eustachian tube dysfunction pre-existed service, and therefore styled their question to the examiner along those lines.  However, as indicated above, at the time of the actual service entrance examination in July 1980, Eustachian tube dysfunction was not noted. 

Here, the Board notes that in Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1) (2016). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104 (c). 

In this case, the evidence of record does not show that the Veteran had a diagnosis of any ear disorder upon entry into service.  Therefore, the Board finds that the presumption of soundness attaches with respect to this portion of the claim.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that an ear disorder was both preexisting and not aggravated by service. 

Based on the medical evidence set forth above, the Board does not find that there is clear and unmistakable evidence that the Veteran had an ear disorder that preexisted service.  The Board acknowledges that the May 2013 VA examiner found that the Veteran had a pre-existing Eustachian tube dysfunction.  However, the Veteran's July 1980 enlistment examination did not note that the Veteran had any pre-service history of ear disorders, and he was evaluated as clinically normal in all aspects.  Thus, the Board finds that the medical record does not show clearly and unmistakably that an ear disorder existed prior to service.  Accordingly, the Board will not rely on the portion of the May 2013 VA opinion which addresses aggravation of a pre-existing disability, as it was determined above that, here, the Veteran is presumed sound.  

As the Board has not found that there is clear and unmistakable evidence that the Veteran had an ear disorder that existed prior to service, the presumption of soundness has not been rebutted, and the Veteran's claim essentially becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).

Here, the Board finds that service connection on a direct basis for an ear disorder is not warranted.  

In making such finding, the Board accords more probative weight to the May 2013 VA examiner's opinion that the 2012 statements from Dr. M.M.P.  Here, Dr. M.M.P. stated the basis for his opinion was the Veteran's reported history; he did not offer any accompanying medical explanation or discuss the Veteran's relevant service treatment records.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  Conversely, the May 2013 VA examiner found that the Veteran's current ear disorder was unrelated to any ear pain experienced in service, and recounted service treatment records showing the temporary nature of the Eustachian tube dysfunction, along with the fact that the Veteran's ears were normal at separation and that his ear drums have appeared normal during recent evaluations.  In reaching her conclusion, the May 2013 VA examiner considered the Veteran's lay and clinical history, to include service and post-service records and examination results.  Accordingly, this evidence is considered both competent and highly probative, and outweighs the probative value of the statements from Dr. M.M.P.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board has also considered the Veteran's assertions that his ear disorder is related to service.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1377).  In this case, the cause of the Veteran's ear disorder involves a complex medical etiological question, requiring specific, specialized, medical knowledge and training that the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).

Thus, the probative evidence does not show the Veteran's ear disorder to be etiologically or causally related to his military service.

Additionally, regarding the Veteran's claim for an ear disorder as secondary to Caisson's disease, the Board again notes that service connection for Caisson's disease has been denied herein.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for diabetes mellitus as secondary to Caisson's disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his ear disorder, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for an ear disorder as secondary to Caisson's disease is without legal merit.  Id.   

For the foregoing reasons, the Board finds that service connection for an ear disorder, to include Eustachian tube dysfunction and Meniere's disease, to include as secondary to Caisson's disease, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, anxiety and a personality disorder, is denied.

Service connection for Caisson's disease is denied.  

Service connection for diabetes mellitus, claimed as secondary to Caisson's disease, is denied.

Service connection for an ear disorder, to include Eustachian tube dysfunction and Meniere's disease, to include as secondary to Caisson's disease, is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


